        Case 4:21-cv-05070-SAB       ECF No. 1   filed 04/28/21   PageID.1 Page 1 of 4




 1   Robert E. Barton, WSBA #43568
     E-mail: bob.barton@bullivant.com
 2   BULLIVANT HOUSER BAILEY PC                                   THE HONORABLE TBD
     One SW Columbia Street, Suite 800
 3   Portland, Oregon 97204-4022
     Telephone: 503.228.6351
 4   Facsimile:    503.295.0915

 5   Attorneys for Defendant Greyhound Lines Inc.

 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 9                                AT RICHLAND
10
11 KAREN ELAINE GARD,
                                                    No.: 4:21-CV-05070
12                      Plaintiff,
                                                    NOTICE OF REMOVAL
13        v.
                                                    DEMAND FOR JURY TRIAL
14 GREYHOUND LINES INC.,

15                      Defendant.
16

17 TO: CLERK OF THE COURT

18        PLEASE TAKE NOTICE THAT defendant Greyhound Lines Inc.
19 (“Defendant”) hereby removes to this Court the state action described below:

20        1.     On or about March 18, 2021, an action was filed in the Superior Court
21 of the state of Washington for the county of Franklin entitled Karen Elaine Gard v.

22 Greyhound Lines Inc., case no. 21-2-50126-11. True and correct copies of all

23 process, pleadings and orders served upon defendant are attached hereto as Exhibit

24 1.

25        2.     This action is a civil action over which this court has original
26 jurisdiction pursuant to 28 USC §1332, and is one that may be removed to this

     NOTICE OF REMOVAL                                            PAGE 1   Bullivant|Houser|Bailey PC
                                                                           One SW Columbia Street, Suite 800
                                                                           Portland, Oregon 97204-4022
                                                                           Telephone: 503.228.6351
       Case 4:21-cv-05070-SAB      ECF No. 1    filed 04/28/21   PageID.2 Page 2 of 4




 1 court by Defendant pursuant to 28 USC §1441(b) because:

 2               a.    Plaintiff alleges that at all relevant times, plaintiff Karen Elaine
 3 Gard was a resident of York County, Maine.

 4               b.    At all relevant times, defendant was and is a business
 5 incorporated in the state of Delaware with its principal place of business in Dallas,

 6 Texas.

 7               c.    Plaintiff does not set forth the dollar amount prayed for in her
 8 complaint. However, defendant has a good faith belief that the plaintiff is seeking

 9 damages in excess of the jurisdictional amount because in paragraph 5.1 of the

10 complaint she claims “bodily and emotional injuries, some of which may be
11 permanent and may result in residual permanent disability which may cause pain,

12 suffering, emotional anguish, loss of ability and capacity to enjoy life, health care

13 expenses, possible loss of earnings over her lifetime and other general and special

14 damages, economic and non-economic.” We know plaintiff’s claims include a

15 fractured right patella. The nature and scope of the alleged injuries, including a

16 fractured patella, physical disability and pain, emotional trauma, loss of earnings,

17 wage loss and other damages alleged in plaintiff’s complaint, if proven, would well

18 exceed the $75,000 jurisdictional amount.

19        3.     Removal is timely pursuant to 28 USC §1446(b) because the earliest
20 the summons and complaint were served on defendant was April 1, 2021.

21        4.     This is the district and division embracing the place where the state
22 court action is pending (Superior Court of the State of Washington in and for the

23 County of Franklin).

24        5.     No other proceedings have occurred, and no other documents have
25 been served in the state court action other than the service of summons and

26 complaint, case information sheet and order setting original case schedule, as

     NOTICE OF REMOVAL                                           PAGE 2   Bullivant|Houser|Bailey PC
                                                                          One SW Columbia Street, Suite 800
                                                                          Portland, Oregon 97204-4022
                                                                          Telephone: 503.228.6351
       Case 4:21-cv-05070-SAB      ECF No. 1   filed 04/28/21   PageID.3 Page 3 of 4




 1 referenced above. A copy of the docket in the state court action is attached as

 2 Exhibit 2.

 3        6.     A certificate of service which lists all counsel and pro se parties who
 4 have appeared in this action, together with their contact information including
 5 email addresses is attached as Exhibit 3.

 6        7.     No jury demand was filed in the state court. A jury demand is
 7 incorporated in this Notice of Removal.

 8        8.     In filing this notice, Defendant does not waive any defenses or claims
 9 including, but not limited to, any defenses based on jurisdiction, service or statute

10 of limitations.
11        DATED: April 28, 2021
12                                  BULLIVANT HOUSER BAILEY PC
13

14

15                                  By
                                         Robert E. Barton, WSBA #43568
16                                       E-Mail: bob.barton@bullivant.com
17                                       Attorneys for Defendant Greyhound Lines Inc.
18

19

20

21

22

23

24

25

26

     NOTICE OF REMOVAL                                          PAGE 3   Bullivant|Houser|Bailey PC
                                                                         One SW Columbia Street, Suite 800
                                                                         Portland, Oregon 97204-4022
                                                                         Telephone: 503.228.6351
          Case 4:21-cv-05070-SAB            ECF No. 1      filed 04/28/21   PageID.4 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on the 28th day of April, 2021, I caused to be served the
 3
     foregoing NOTICE OF REMOVAL on the following party at the following address:
 4
 5
   Tamara Baldwin
 6 Parke Gordon, LLC
   7401 W. Hood Place
 7
   Suite 208
 8 Kennewick, WA 99336
   Telephone: 509-582-7274
 9 Facsimile: 866-472-0506
   Email: tamara@parkegordon.com
10 by:
11
                        U.S. Postal Service, ordinary first class mail
12                      U.S. Postal Service, certified or registered mail, return receipt requested
                        Hand Delivery
13                      E-Service
                        Other (specify) E-mail
14

15

16

17                                                    Robert E. Barton
     4833-2888-9061.1

18

19

20

21

22

23

24

25

26

                                                                                      Bullivant|Houser|Bailey PC
      CERTIFICATE OF SERVICE                                                PAGE 1
                                                                                      One SW Columbia Street, Suite 800
                                                                                      Portland, Oregon 97204-4022
                                                                                      Telephone: 503.228.6351
